



Exhibit 10.1


icumedicalinc.jpg [icumedicalinc.jpg]                                












April 1, 2019




Alison Burcar




Subject: Confidential Agreement


Dear Alison,
This letter outlines our mutual agreement in connection with terms and
conditions of your employment with ICU Medical. Effective April 1, 2019, you
shall retain responsibility for R&D and Product Development Process Efficiency
within IV Consumables as Corporate Vice President, Product Development/R&D.
You will continue to report to Vivek Jain. Effective April 1, 2019, your
compensation package will be adjusted to reflect the following: Your new base
salary shall be $200,000 annually. You will continue eligibility to participate
in the Company’s Management Incentive Plan (MIP) with a target of 30% of your
annual base salary.
In connection with your reduced schedule, you will no longer be eligible to
participate in our Executive Severance Plan and you hereby acknowledge and agree
your rights under the ICU Medical, Inc. Executive Severance Plan shall be
revoked, released and of no further force and effect. In connection with other
benefits that you enjoy, you acknowledge and agree, that if you are separated
from or leave ICU Medical you shall not receive severance at such time under ICU
Medical’s Severance Policy.
This letter is not intended to guarantee your employment; your employment shall
continue ‘at-will’.
All other terms of your employment remain unchanged.
Please sign and return a copy of this letter.
Yours sincerely,
/s/ Vivek Jain
Vivek Jain
CEO
ICU Medical, Inc.


I acknowledge and accept the terms and conditions.


Signed: /s/ Alison Burcar        Date: April 2, 2019
Alison Burcar



